UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4396


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WAYNE ANDERSON VANCE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:10-cr-00196-3)


Submitted: April 12, 2022                                          Decided: May 6, 2022


Before AGEE and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


ON BRIEF: Richard W. Weston, WESTON | ROBERTSON, Hurricane, West Virginia,
for Appellant. William S. Thompson, United States Attorney, Patrick J. Jeffrey, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Anderson Vance has noted an appeal from the district court’s judgment

revoking his supervised release and sentencing him to 11 months in prison, arguing that

the prison term is plainly unreasonable and greater than necessary to achieve the goals of

sentencing. We dismiss the appeal.

       Vance’s term of supervised release commenced in April 2020. The probation

officer later petitioned the district court to revoke Vance’s supervised release, alleging he

had committed multiple violations of the terms of his supervision. Vance admitted to the

violations alleged at the revocation hearing, and the district court revoked his supervised

release and sentenced him to 11 months in prison. The district court did not impose an

additional term of supervised release.

       During the pendency of this appeal, Vance was released from prison. Because

Vance has served his revocation prison term and faces no subsequent term of supervised

release, there is no longer a live controversy regarding the prison term. This appeal is

therefore moot. United States v. Hardy, 545 F.3d 280, 282-85 (4th Cir. 2008); see United

States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018).

       Accordingly, we dismiss the appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2